Title: To Thomas Jefferson from Levi Lincoln, 8 April 1801
From: Lincoln, Levi
To: Jefferson, Thomas



Sir
Washington April 8th 1801

I omitted to mention that there was a mistake in making out the commission for Ray Greene of Providence. the design was, to appoint him to the office of a district Judge, the commission to him is, as judge of the circuit court—he has sent it back, & wishes to have it rectified. It is probable that Bourn was the judge of the district court. when the appointment was made—of course there was no vacancy—this letter of acceptance is dated the 23d of March—
I am Sir most respectfully yours.

Levi Lincoln

